Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because several portions of Fig. 1 are illegible. See the circled portions in the annotated version below.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    754
    798
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because D2 and D1 lack antecedent basis in the claims.
Claim 1 is indefinite because “the outer flange” lacks antecedent basis in the claims.
Claim 2 is indefinite because D4 and D3 lack antecedent basis in the claims.
Claim 3 is indefinite because “the outer hub” lacks antecedent basis in the claims.
Claim 3 is indefinite because L2 and L1 lacks antecedent basis in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publciation 20110135240 to Hirai.
Regarding claim 1, Hirai (see Fig. 7) sets forth all the elements set forth in claim 1 wherein the bearing is the set of components housed between external flanged hub 1 that connects to a part of the vehicle (via fastener accommodated within 14a) and internal flanged hub 9 that connects to a wheel (via 15). The outer diameter therefore for the bearing is defined in a curved manner as the outer diameter is the varying outer diameters of 30b. The outer diameter of the external flanged hub includes the outer diameters of the axial ends of 1 whether said end is on the outboard or inboard side. As such, in view of 30 with the added motivation of reducing overall weight of the external flange. Regarding claim 2, the outer diameter of the internal hub is even more aligned with whatever may be considered as the internal diameter of the bearing as there are multiple portions of the bearing that may be relied upon to meet the recited equation of claim 2. Regarding claim 3, Hirai sets forth structure that satisfies the equation set forth therein depending on what portion of the bearing (e.g. top, middle, bottom portions) defines the axial width and what portion of the outer hub (e.g. flange, body). These rejections are made as the claims are best understood in view of the several instances of indefiniteness set forth above and in view of Fig. 1.
Other Relevant Art
Examiner cites US 4427242 and 20130278046 setting forth the structure recited in the claims of an inboard and outboard flanges with mounting areas for a bearing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617